Wyatt, Justice.
1. In the case against Richard Morrison there was no evidence that he had notice of the order of the court or of its terms. The evidence showed that the defendant was not an employee of Cedartown Textiles Inc., was not a member of the striking union, and had not served on the picket line at any timé, although he admitted that he had been down at the mill from time to time since the strike started. This wa's not sufficient’to show that he had notice of the order, and he can not, therefore, be held in contempt for violating it. The judgment holding this plaintiff in error in contempt was error and must be reversed.
2. All other questions raised in the instant case are controlled as to all other plaintiffs in error by the rulings made in the case of Williams v. Cedartown Textiles, ante, p. 659.

Judgment affirmed in part and reversed in part.


All the Justices concur.